
	
		II
		110th CONGRESS
		2d Session
		S. 3093
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2008
			Mr. Grassley introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To extend and improve the effectiveness of the employment
		  eligibility confirmation program.
	
	
		1.Short titleThis Act may be cited as the
			 Electronic Employment Verification
			 Reauthorization Act of 2008.
		2.Permanent
			 extension of Employment Eligibility Confirmation Pilot ProgramsSection 401(b) of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 (Public Law 104–208; 8 U.S.C.
			 1324a note) is amended by striking Unless the Congress otherwise
			 provides, the Secretary of Homeland Security shall terminate a pilot program at
			 the end of the 11-year period beginning on the first day the pilot program is
			 in effect..
		3.Redesignation of
			 basic pilot programSections
			 401(c)(1), 403(a), 403(b)(1), 403(c)(1), and 405(b)(2) of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (division C of
			 Public Law 104–208) are amended by striking basic pilot program
			 each place that term appears and inserting E-Verify
			 Program.
		4.Required
			 participation by United States contractorsSection 402(e) of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 (Public Law 104–208; 8 U.S.C.
			 1324a note) is amended—
			(1)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
			(2)by inserting
			 after paragraph (1) the following:
				
					(2)United states
				contractorsAny person, employer, or other entity that enters
				into a contract with the Federal Government shall participate in the E-Verify
				Program and shall comply with the terms and conditions of such
				election.
					.
			5.Checking the
			 immigration status of employeesSection 403(a)(3)(A) of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (Public Law
			 104–208; 8 U.S.C. 1324a note) is amended—
			(1)by striking
			 The person and inserting the following:
				
					(i)Upon
				hiringThe person
					;
				and
			(2)by adding at the
			 end the following:
				
					(ii)Existing
				employeesAn employer that elects to verify the employment
				eligibility of existing employees shall verify the employment eligibility of
				all such employees not later than 10 days after notifying the Secretary of
				Homeland Security of such election.
					(iii)Required
				participationThe Secretary of Homeland Security may require any
				employer or class of employers to participate in the E-Verify Program with
				respect to individuals employed as of, or hired after, the date of the
				enactment of the Electronic Employment
				Verification Reauthorization Act of 2008 if the Secretary has
				reasonable cause to believe that the employer has engaged in material
				violations of section 274A of the Immigration and Nationality Act (8 U.S.C.
				1324a).
					.
			6.ReverificationSection 403(a) of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 (Public Law 104–208; 8 U.S.C.
			 1324a note) is amended by adding at the end the following:
			
				(5)ReverificationEach employer participating in the E-Verify
				Program shall use the confirmation system to reverify the work authorization of
				any individual not later than 3 days after the date on which such individual’s
				employment authorization is scheduled to expire, as indicated by the documents
				that the individual provided to the employer pursuant to section 274A(b), in
				accordance with the procedures otherwise applicable to the verification of a
				newly hired employee under this
				subsection.
				.
		7.Small business
			 demonstration programSection
			 403 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996
			 (Public Law 104–208; 8 U.S.C. 1324a note) is amended—
			(1)by redesignating
			 subsection (d) as subsection (e); and
			(2)by inserting
			 after subsection (c) the following:
				
					(d)Small business
				demonstration programThe
				Director of United States Citizenship and Immigration Services shall establish,
				in a rural setting or in an area with fewer than 10,000 residents, a
				demonstration program that assists small businesses in verifying the employment
				eligibility of their newly hired
				employees.
					.
			8.Interagency
			 nonconfirmation reportSection
			 405 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996
			 (Public Law 104–208; 8 U.S.C. 1324a note) is amended by adding at the end the
			 following:
			
				(c)Interagency
				nonconfirmation reportThe
				Director of United States Citizenship and Immigration Services shall submit a
				monthly report to the Assistant Secretary of Immigration and Customs
				Enforcement that includes, for each person who receives final nonconfirmation
				through the E-Verify Program—
					(1)the name of such
				person;
					(2)his or her Social
				Security number or alien file number;
					(3)the name and
				contact information for his or her current employer; and
					(4)any other
				critical information that the Assistant Secretary determines to be
				appropriate.
					(d)Use of monthly
				reportThe Secretary of Homeland Security may use information
				provided under subsection (c) to enforce compliance of the immigration laws of
				the United
				States.
				.
		
